DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: typographical errors. 
Re. claim 1, for the limitation “the shaft of the gripping piece” of line 15, the Examiner suggests amending the limitation as follows: “a pulley secured to the shaft a rotation shaft of the movable pulley.”
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Prisco US20100082041A1, herein “Prisco” in view of Okamoto, US20140309625A1, herein “Okamoto”.
Re. claim 1, Prisco discloses a medical treatment tool 200 (Fig. 2A-B) comprising: 
a long, thin, flexible inserting portion (220, Fig. 2A, 220 is long, thin, and flexible [0023]); 
a gripping piece 210 that is supported at a distal end of the inserting portion 220 so as to be pivoted about a shaft 216 that is orthogonal to a longitudinal axis of the inserting portion (Fig. 2B, shaft 216 is orthogonal to the longitudinal axis of the inserting portion 220); 
a driving portion 242/244 that is disposed at a proximal end of the inserting portion and that is configured to generate a motive power with which the gripping piece is driven (Fig. 2B, [0026] drive motors 242/244 are disposed at the proximal end of the inserting portion 220 and generate rotational power to the end effector/gripping piece 220); 
a first motive-power transmitting member (the first set of tendon 221/222) that is configured to transmit the motive power generated by the driving portion to the distal end of the ([0022], tendons 221/222 apply force and torques to the distal end of the inserting portion when they receive the rotational power from the driving portion 242/244) 
a motive-power amplifying mechanism (231, 232, 233, 234) that is configured to amplify the motive power transmitted by the first motive-power transmitting member ([0026], motive-power amplifying mechanisms 231/232/233/234 are parts of the backend mechanism 230 which transmits the motive/rotational power from the driving portion to the gripping pieces. The tendons 221/222 are used to apply force, the amplifying mechanism is used to support the tendons and enhance the pulling force to the tendons/wires); 
a pulley secured to the shaft of the gripping piece (Fig. 2A, the pulley is the pivot joint structure surrounding the shaft/pivot pin 216); 
a wire-like second motive-power transmitting member (the second set of tendons 223/224, Fig. 2A) that is wound around the pulley (the second set tendons 223/224 wound around the pulley/pivot joint, Fig. 2A, [0024]), that is configured to transmit the motive power amplified by the motive-power amplifying mechanism to the pulley ([0024]), and to rotate the pulley about the shaft, thus causing the gripping piece to be pivoted ([0024], the second set of tendons 223/224, rotates the pivot joint around the shaft causing the gripping piece to be pivoting), 
wherein the motive-power amplifying mechanism is a movable pulley ([0026] each of the motive-power amplifying mechanism 231/232/233/234 is a movable pulley/capstan), 
the first motive-power transmitting member is a wire-like member (the first set of tendons 221/222 can be stranded cables, wires, rods, or tubes [0023]) that is wound around the movable pulley (231/232, Fig. 2A), and 
one end of the second motive-power transmitting member (the second set of tendons 223/224) is attached to the rotation shaft of the movable pulley (223/224 attached to the body/shaft of the movable pulley/capstan 233/234). 

However, Okamoto discloses a similar medical instrument (Fig. 18) including a flexible inserting portion 103, a driving portion 104, a wire transmitter 3U and a movable pulley 107 which is movable along a direction of the longitudinal axis of the inserting portion when it is pulled by the wire 3U ([0205], Fig. 18), wherein having the movable pulley moving along a direction of the longitudinal axis of the inserting portion, would reduce the pulling strength of the wire 3U in a half ([0206]).
It would have been a matter of obviousness to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the movable pulley of Prisco’s device with the movable pulley as taught and suggested by Okamoto in order to reduce half of the amount of the tendon’s pulling strength on the movable pulley. 
Re. claim 2, Prisco in view of Okamoto further discloses wherein the motive-power amplifying mechanism (231/232/233/234) amplifies a motive power that causes the gripping piece to be pivoted in two directions about the shaft ([0022]-[0027] the gripping piece can be pivoted in two directions about the shaft (212/214 pivots in two different directions around the shaft 216, and the pivoting is caused by the pulling force of the tendons/wires 221/222/223/224 which are amplified by the applying mechanism from the power generated by the driving portion 242/244). 
Re. claim 3, Prisco in view of Okamoto further discloses wherein the motive-power amplifying mechanism is provided in multiple stages in series (amplifying mechanism comprises of four different capstans that provide the multiple stages in series, Fig. 2A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841.  The examiner can normally be reached on Monday-Thursday 7:30 am-4:30 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE R TYSON/Primary Examiner, Art Unit 3771
/U.N.V./
Examiner
Art Unit 3771